     Case 5:19-cv-02046-AFM Document 23 Filed 09/14/20 Page 1 of 1 Page ID #:2705



 1 WILLIAM M. KUNTZ # 153052
   Attorney at Law
 2 4780 Arlington Avenue
   Riverside, CA 92504
 3 (951) 343-3400
   Fax (951) 343-4004
 4 E-Mail: KuntzSSlaw @sbcglobal.net
   Attorney for Plaintiff
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
 9                             EASTERN DIVISION
10
11   IRINEO VARGAS, JR.,                )          CASE NO.: EDCV19-02046-AFM
                                        )
12                      Plaintiff,      )          ORDER AWARDING
                                        )          EAJA FEES
13                v.                    )
                                        )
14   ANDREW M. SAUL, Commissioner )
     of Social Security Administration, )
15                                      )
                        Defendant.      )
16   ______________________________ )
17         Based upon the parties’ Stipulation for Award and Payment of Equal Access
18   to Justice Act (EAJA) Fees (“Stipulation”),
19         IT IS ORDERED that Plaintiff shall be awarded attorney fees under the
20   Equal Access to Justice Act, ("EAJA”) in the amount of THREE THOUSAND
21   TWO HUNDRED SEVENTY-ONE DOLLARS and 58/cents ($3,271.58), as
22   authorized by 28 U.S.C. § 2412 (d), and subject to the terms and conditions of the
23   Stipulation.
24   DATED: 9/14/2020
25
26
                                    __________________________________
27                                  HONORABLE ALEXANDER F. MacKINNON
                                    UNITED STATES MAGISTRATE JUDGE
28




                                              1
